Citation Nr: 9902272	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel





INTRODUCTION

The veteran had active service from January 1943 to November 
1946, and from May 1948 to November 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.  The veteran appealed that decision to the BVA, 
and the case has been received at the Board.


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus are  not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO erred in not granting the 
benefits sought on appeal.  He contends that during service 
in the Navy from 1943 to 1946, he was a gunner on a navy 
ship, experiencing related noise exposure, and has had 
trouble with his ears ever since.  He contends that he has 
both hearing loss and tinnitus due to noise exposure at that 
time.  

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may be established presumptively for a disorder of 
the nervous system such as a sensorineural hearing loss if 
the disability was manifested to a degree of 10 percent or 
more within one year of service separation.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

In reviewing any claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 494-498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court of Veterans Appeals has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id.  

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). 

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet.App. 155, 159-60 (1993); see also Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992) (38 C.F.R. § 3.385 does 
not prevent a veteran from establishing service connection of 
the basis of post-service evidence of hearing loss related to 
service, particularly when there were no audiometric scores 
reported at separation from service).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

The veteran had active service in the United States Navy from 
January 1943 to November 1946, and in the United States Army 
from May 1948 to November 1949.  Service discharge records 
show that during his first period of service with the Navy he 
was a machinists mate.  During his second period of service 
with the Army his military occupational specialty was 
military policeman.

Service medical records show that during his first period of 
service, at both his January 1943 entrance examination and 
his August 1946 separation examination, the veterans hearing 
was recorded as 15/15 bilaterally, and examination of the 
ears was noted to be normal or without defects.  

The veteran's service medical records for his second period 
of service from May 1948 to November 1949 are missing.  If 
any records were located at the National Personnel Records 
Center in 1973, they may have been destroyed or damaged in a 
fire.  Attempts to reconstruct the service medical records 
have not been successful.  Under such circumstances, there is 
a heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony. Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  The Board is satisfied that its 
duty has been met and that all reasonable efforts to develop 
the record have been made.  Further, the Board notes that 
there are existing service medical records pertaining to the 
veterans first period of service, which is the period in 
which he maintains his hearing loss developed.  

During an August 1986 VA examination, the veteran did not 
report any complaints of hearing loss or tinnitus.  
Examination of the ears at that time was essentially normal 
and no diagnosis pertaining to the ears or hearing was made.  
The examiner recorded that no hearing loss was noted. 

In a January 1994 private medical certificate, the examiner 
recorded a medical history of nerve deafness in both ears, 
and diagnosed nerve deafness in both ears.  

The report of a March 1994 VA audiological examination 
related a history that the veteran reported a bilateral, 
gradually progressive and fluctuating hearing loss that began 
about 15 years before.  The veteran also reported constant 
bilateral tinnitus, which was worse in the right ear.  He 
denied any other ear related symptoms.  Audiology examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
75
105
LEFT
20
20
40
65
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear, and 78 percent in the left ear.  

The report also recorded a history that tinnitus began 15 
years before with a gradual onset and progression, and which 
was described by the veteran as moderately loud pitched.  The 
examiner noted that the tinnitus was probably bilateral, but 
was worse in the right ear.  The report concluded with a 
summary that audiometrics showed a bilateral high frequency 
sensorineural hearing loss of moderate to severe degree in 
the left ear, and moderate to profound degree in the right 
ear.  Word recognition scores were noted to be fair 
bilaterally.  An associated VA general medical examination 
report contains a diagnosis of bilateral hearing loss.    

There are various VA and private medical records reflecting 
treatment from February 1994 to January 1998 for different 
medical conditions and disorders.  Included in these records 
is the report of a May 1997 audiology examination.  That 
report  shows findings of mild to severe sensorineural 
hearing loss in the left ear, and mild to profound 
sensorineural hearing loss in the right ear; with no 
significant change since the last evaluation in March 1994.  
A January 1998 VA medical record contains an assessment of 
hearing loss.

Although the evidence indicates that the veteran currently 
has bilateral high frequency sensorineural hearing loss, the 
record does not contain any competent evidence of a hearing 
loss until many years after service.  Consequently, in order 
to well ground the claim, competent evidence of a nexus or 
link between the current hearing loss and the veterans 
active duty service is necessary.  Such evidence is absent in 
this case.  In the absence of medical evidence linking a 
current hearing loss disability to service, the Board 
concludes that the claim is not well grounded.  Therefore, 
the benefit sought on appeal in this regard must be denied.

Regarding the veterans tinnitus claim, the veteran has not 
presented competent evidence of a diagnosis of tinnitus 
during or since service.  Although the examiner in the March 
1994 VA examination discussed a history of tinnitus, a 
diagnosis of tinnitus was not made at that time.  The Board 
notes, however, that even assuming arguendo, that the veteran 
has tinnitus there is no competent evidence of a nexus 
between the disability and service.  Accordingly, without the 
requisite medical evidence linking tinnitus to service, the 
Board finds that the claim for service connection for 
tinnitus is not well grounded, and must be denied on that 
basis.  

The only indications of record of a relationship between 
either of the currently claimed disorders and service are the 
veterans assertions.  However, statements provided by the 
veteran do not constitute competent medical evidence for 
purposes of determining whether a claim is well grounded.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As a lay 
person, statements by the veteran standing on their own are 
not sufficient to establish that he currently suffers the 
claimed disorders due to service.  See Espiritu v. Derwinski, 
2 Vet App. 492, 494-5 (1992) (lay persons are not competent 
to offer medical opinions).  

In short, the veteran has not presented any medical evidence 
that his claimed bilateral hearing loss and tinnitus are 
related to service.  Essentially, at a minimum, the veteran 
needs a medical opinion that it is at least as likely as not 
that his bilateral hearing loss and tinnitus are related to 
service.  Robinette, 8 Vet.App. at 77-78.  He may apply at 
any time to reopen his claim with such evidence.  


ORDER

In the absence of evidence of a well grounded claim, service 
connection for bilateral hearing loss and for tinnitus is 
denied.  


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
